

115 S1631 RS: Department of State Authorities Act, Fiscal Year 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 210115th CONGRESS1st SessionS. 1631IN THE SENATE OF THE UNITED STATESJuly 25, 2017Mr. Corker introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsSeptember 6, 2017Reported by Mr. Corker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo authorize the Department of State for Fiscal Year 2018, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of State Authorities Act, Fiscal Year 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Organization of the Department of State Sec. 101. Sense of Congress on importance of Department of State’s work. Sec. 102. Reorganization authority. Sec. 103. Sense of Congress regarding need for congressional authorization prior to USAID reorganization. Sec. 103104. National diplomacy and development strategy. Sec. 104105. Office of Global Women’s Issues. Sec. 105106. Office of International Religious Freedom. Sec. 106107. Bureau of Democracy, Human Rights, and Labor. Sec. 107108. Assistant Secretary for International Narcotics and Law Enforcement Affairs. Sec. 108109. Office of International Disability Rights. TITLE II—Embassy construction Sec. 201. Standard design in capital construction. Sec. 202. Capital construction transparency. Sec. 203. Contractor performance information. Sec. 204. Growth projections for new embassies and consulates. Sec. 205. Consolidation of small diplomatic posts. Sec. 206. Long-range planning process. Sec. 207. Value engineering and risk assessment. Sec. 208. Business volume. Sec. 209. Comptroller General report on project management skills. Sec. 210. Embassy security requests and deficiencies. TITLE III—Personnel issues Sec. 301. Special appointments. Sec. 302. Defense Base Act insurance waivers. Sec. 303. Allowances. Sec. 304. Science and technology fellowships. Sec. 305. Travel for separated families. Sec. 306. Home leave travel for separated families. Sec. 307. Sense of Congress regarding certain fellowship programs. TITLE IV—Diversity Sec. 401. Definitions. Sec. 402. Collection, analysis, and dissemination of workforce data. Sec. 403. Exit interviews or surveys. Sec. 404. Recruitment. Sec. 405. Payne fellowship authorization. Sec. 406. Voluntary participation. TITLE V—Information Security Sec. 501. Definitions. Sec. 502. Information technology system security. Sec. 503. Improving FOIA process. Sec. 504. Annual report on security violations. Sec. 505. Classified information spillage. Sec. 506. Emergency refresher training on the handling of classified information. Sec. 507. Prohibition on contracting with certain telecommunications providers. Sec. 508. Report on contracts with Kaspersky Labs and Huawei. TITLE VI—Public diplomacy Sec. 601. American Spaces review. Sec. 602. Improving research and evaluation of public diplomacy. TITLE VII—Combating public corruption Sec. 701. Definitions. Sec. 702. Sense of Congress. Sec. 703. Annual report. Sec. 704. Additional factors for assessing government efforts to combat public corruption. Sec. 705. Designation of embassy anti-corruption points of contact. Sec. 706. Interagency working group. Sec. 707. Transparency and accountability. Sec. 708. Resources and reporting requirements. TITLE VIII—Miscellaneous Sec. 801. Recurring reports. Sec. 802. Case-Zablocki reform. Sec. 803. Reporting on implementation of GAO recommendations.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)DepartmentUnless otherwise specified, the term Department means the Department of State.
 (3)SecretaryUnless otherwise specified, the term Secretary means the Secretary of State. IOrganization of the Department of State 101.Sense of Congress on importance of Department of State’s workIt is the sense of Congress that—
 (1)United States global engagement is key to a stable and prosperous world; (2)United States leadership is indispensable in light of the many complex and interconnected threats facing the United States and the world;
 (3)challenges such as the global refugee and migration crises, terrorism, historic famine and food insecurity, and fragile or repressive societies cannot be addressed without sustained and robust United States diplomatic and development leadership;
 (4)the United States Government must use all of the instruments of national security and foreign policy at our disposal to protect United States citizens, promote United States interests and values, and support global stability and prosperity;
 (5)United States security and prosperity depend on having partners and allies who share our interests and values, and these partnerships are nurtured through United States diplomatic engagement, security partnership, economic statecraft, and assistance that helps to develop shared responses to natural and humanitarian disasters, economic development, and good governance, including the rule of law and democratic institutions;
 (6)as the United States Government agencies primarily charged with conducting diplomacy and development, the Department and the United States Agency for International Development (USAID) require sustained, robust funding and resources to carry out this important work, which is essential to our ability to project United States leadership and values and to advance the United States interests around the world;
 (7)the work of the Department and USAID makes the United States and the world safer and more prosperous by alleviating global poverty and hunger, fighting HIV/AIDS and other infectious diseases, strengthening alliances, expanding educational opportunities for women and girls, promoting good governance and democracy, supporting anti-corruption efforts, driving economic development and trade, preventing armed conflicts and humanitarian crises, and creating American jobs and export opportunities; and
 (8)the Department and USAID are vital national security agencies, whose work is critical to the projection of American power and leadership worldwide, and without which Americans would be less safe, our economic power would be diminished, and global stability and prosperity would suffer.
				102.Reorganization authority
 (a)NotificationNot later than 60 days before the Office of Management and Budget (OMB) submits its final Government-wide Reform Plan pursuant to the March 31, 2017 March 13, 2017, Executive Order 13781 entitled, Comprehensive Plan for Reorganizing the Executive Branch, the Secretary, in coordination with the Director of OMB and the USAID Administrator, shall report to the appropriate congressional committees on the details of the plans for the reorganization of the Department and USAID.
 (b)ElementsThe report referred to in subsection (a) may be a brief or a written report and shall include the following elements:
 (1)The principles and goals of such reorganization. (2)The justification for the reorganization.
 (3)An assessment of the projected impact of the reorganization. (4)Recommendations for any legislative authorities required to implement the proposed reorganization.
 (b)ElementsThe report referred to in subsection (a) may be a brief or a written report and shall include the following elements:
 (1)The principles and goals of such reorganization, including the timeline under which the proposed organizational changes will be implemented.
 (2)The justification for the reorganization, specifically with reference to the bureaus, offices, or positions of the Department or of USAID that would be proposed to be eliminated, created, or altered by such reorganization.
 (3)An assessment of the projected impact of the reorganization on United States diplomacy and development efforts.
 (4)Recommendations for any legislative authorities required to implement the proposed reorganization. (c)ConsultationNot later than 30 days after the notification referred to in subsection (a), the Secretary, in coordination with the Director of OMB and the USAID Administrator, shall consult with the appropriate congressional committees regarding the reorganization plan.
 (d)Reporting or briefing requirementNot later than 60 days after the notification referred to in subsection (a), the Secretary, in coordination with the Director of OMB and the USAID Administrator, shall—
 (1)brief or submit a report to the appropriate congressional committees on how advice received pursuant to subsection (c) will be incorporated into the reform plan; or
 (2)submit the plan to such committees. (e)Temporary limitationThe Department and USAID may not implement any provisions of the Government-wide Reform Plan until 30 days after the plan is submitted pursuant to subsection (a).
 (e)Temporary limitationThe Department and USAID shall not implement any provisions of the Government-wide Reform Plan until 60 days after it is submitted by OMB.
 (f)LimitationAny plan for the reorganization of the Department and USAID— (1)shall preserve the independence of USAID and its authority to directly oversee its mission to end extreme poverty and promote resilient, democratic societies, while advancing the security and prosperity of the United States; and
 (2)may not involve the subordination of USAID to the Department or any other Federal agency. (f)(g)Rule of constructionNothing in this section may be construed as superseding any law that requires the establishment of certain bureaus and offices of the Department or USAID.
 103.Sense of Congress regarding need for congressional authorization prior to USAID reorganizationIt is the sense of Congress that, pursuant to section 1413 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6563), congressional authorization is a prerequisite to any reorganization of the United States Agency for International Development that would change its current status as an independent establishment within the Executive branch.
			103104.National diplomacy and development strategy
 (a)Sense of CongressIt is the sense of Congress that— (1)the latest iteration of the Joint Strategic Plan developed by the Department and USAID does not adequately address the strategic priorities of the United States, identify key threats and opportunities, or offer the rationale for making hard choices with regard to limited resources; and
 (2)additional requirements to the Joint Strategic Plan are necessary to encourage the development of a national diplomacy and development strategy, elements of which shall be provided to Congress in classified form.
 (b)Enhancement of joint strategic plan for the department and usaidIn addition to meeting the requirements described in section 306 of title 5, United States Code, the strategic plan developed by the Department and USAID shall—
 (1)refer to and support the most recent national security strategy report submitted pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043);
 (2)be integrated and coordinated with other relevant national-level plans and with the strategic plans of other Federal departments and agencies, including the current National Defense Strategy;
 (3)prioritize the leading worldwide diplomatic and development interests and objectives of the United States and the leading threats and challenges associated with those interests and objectives;
 (4)identify the major diplomatic, economic, and assistance approaches designed to support and further the worldwide interests, goals, commitments, and policies that are vital to the national security of the United States;
 (5)describe how the diplomatic and development community will utilize personnel, partnerships, alliances, industry, technology, international and nongovernmental organizations, and other capabilities to execute the efforts described in paragraph (4);
 (6)outline the organizational roles and missions of the elements of the diplomatic and development community as part of an integrated enterprise, and how those elements coordinate and collaborate with other Federal departments and agencies supporting the national security strategy of the United States;
 (7)include an assessment of each bureau headed by an Assistant Secretary of State or an Assistant Administrator of USAID regarding its current and anticipated contribution to the overall strategic plan, including analysis of personnel, responsibilities, performance, and chain of management;
 (8)identify sources of strategic, institutional, programmatic, fiscal, and technological risk; (9)analyze factors that may affect the diplomatic and development community’s performance in pursuing the efforts described in paragraph (34) during the following 10-year period; and
 (10)identify extraordinary resources and statutory authorities that may be necessary to implement this strategy.
 (c)FormThe plan required under subsection (b) shall be transmitted in both classified and unclassified form.
 (d)Submission to CongressNot later than 30 days after submission of the strategic plan required under section 306 of title 5, United States Code, the Secretary shall submit the classified annex under subsection (c) to the appropriate congressional committees and to the Committees on Armed Services of the Senate and the House of Representatives.
				104105.Office of Global Women’s Issues
 (a)In generalThe Secretary should establish an Office of Global Women’s Issues (referred to in this section as the Office), and place the Office within the Department as the Secretary sees fit.
 (b)PurposeThe Office should coordinate efforts of the United States Government, as directed by the Secretary, regarding gender equality and advancing the status of women and girls in United States foreign policy.
 (c)DutiesThe Office— (1)should serve as the principal advisor to the Secretary regarding gender equality, women’s empowerment, and violence against women and girls as a foreign policy matter;
 (2)should represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls;
 (3)should advise the Secretary and provide input on all activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally for all bureaus and offices of the Department and in the international programs of all other Federal agencies;
 (4)should work to ensure that efforts to advance gender equality and women’s empowerment are fully integrated into the programs, structures, processes, and capacities of all bureaus and offices of the Department and in the international programs of other Federal agencies;
 (5)should direct, as appropriate, United States resources to respond to needs for gender equality and empowerment of women in United States foreign policies and international programs;
 (6)may design, support, and implement activities regarding empowerment of women internationally; and (7)should conduct regular consultation with civil society organizations working to advance gender equality and empower women and girls internationally.
 (d)SupervisionThe Office should be headed by—an Ambassador-at-large for Global Women’s Issues who exercises significant authority, reports to the President or Secretary, and is appointed by the President or Secretary with the advice and consent of the Senate.
 (1)a senior advisor to the appropriate Assistant Secretary; or (2)an officer exercising significant authority who reports to the President or Secretary, appointed by and with the advice and consent of the Senate.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide a report or briefing to the appropriate congressional committees of the steps taken to fulfill the duties of the Office set forth in subsection (c).
				105106.Office of International Religious Freedom
 (a)In generalSection 101(c)(4) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(c)(4)) is amended—
 (1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (C)shall supervise any special envoy, special representative, or office with responsibility for protecting international religious freedom, protecting religious minorities, or advising the Secretary on matters relating to religion..
 (b)In generalSection 59(a)(2) of the State Department Basic Authorities Act of 1956 is amended by adding at the end the following new subparagraph:
					
 (C)OversightTo promote a cohesive and integrated foreign policy regarding international religious freedom, the Special Envoy shall be placed under the supervision of the Ambassador at Large for International Religious Freedom..
				106107.Bureau of Democracy, Human Rights, and Labor
 (a)In generalSubtitle A of the ADVANCE Democracy Act of 2007 (22 U.S.C. 8211 et seq.) is amended by adding at the end the following new section:
					
						2114.Bureau of Democracy, Human Rights, and Labor
 (a)EstablishmentThere should shall be established in the Department a Bureau of Democracy, Human Rights, and Labor (referred to in this section as the Bureau), which should shall be headed by the Assistant Secretary. All special envoys, ambassadors, and coordinators located within the Bureau shall report directly to the Assistant Secretary.
 (b)DutiesThe Bureau is authorized— (1)to promote democracy and actively support human rights throughout the world in accordance with this subtitle;
 (2)to promote the rule of law and good governance throughout the world; (3)to strengthen civil society programs and organizations;
 (4)to produce the annual Country Reports on Human Rights, in conjunction with embassies and regional bureaus;
 (5)to lead the implementation of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d; commonly known as the Leahy Law) and the Child Soldiers Act (22 U.S.C. 2370c et seq.), and to implement those provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) related to human rights concerns; and
 (6)coordinate programs to implement the May 2011 Department of State International Cyberspace Policy Strategy.
 (c)Bilateral economic assistance programsThe Bureau is authorized to provide bilateral economic assistance from amounts appropriated or otherwise made available for the Economic Support Fund and other foreign assistance accounts to support activities described in subsection (b) and for the purpose of oversight and control of—
 (1)the Human Rights and Democracy Fund; (2)the Human Rights Defenders Fund;
 (3)the Global Equality Fund; (4)the Global Anti-Corruption Consortium; and
 (5)the Global Internet Freedom Fund; (d)EfficiencyThe Assistant Secretary shall take whatever actions may be necessary to minimize the duplication of efforts within the Bureau.
 (e)Local oversightUnited States missions, to the extent practicable, should assist in exercising oversight authority and coordinate with the Bureau to ensure that funds are appropriately used and comply with anti-corruption practices..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53) is amended by inserting after the item relating to section 2113 the following new item:
					2114. Bureau of Democracy, Human Rights, and Labor..
 107108.Assistant Secretary for International Narcotics and Law Enforcement AffairsSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Assistant Secretary for International Narcotics and Law Enforcement Affairs (A)In generalThere should shall be in the Department of State an Assistant Secretary for International Narcotics and Law Enforcement Affairs who should shall be responsible to the Secretary for matters pertaining to international narcotics and law enforcement affairs in the conduct of foreign policy and such other related duties as the Secretary may from time to time designate.
 (B)Areas of responsibilityThe Assistant Secretary for International Narcotics and Law Enforcement Affairs should shall maintain continuous observation of and review all matters pertaining to international narcotics and law enforcement in the conduct of foreign policy, including the following matters:
 (i)Combatting international narcotics production and trafficking, including the illicit cultivation of crops used to produce narcotics.
 (ii)Strengthening foreign justice systems, including judicial and prosecutorial capacity, appeals systems, law enforcement agencies, and prison systems.
 (iii)Training foreign military and police, including vetting all foreign personnel who receive such assistance from the United States Government.
 (iv)Ensuring the inclusion of human rights issues in law enforcement programs, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor.
 (v)Combating all forms of illicit trafficking, including human trafficking arms trafficking, and the illicit smuggling of bulk cash.
 (vi)Identifying and responding to global corruption, including strengthening the capacity of foreign government institutions responsible for addressing financial crimes..
				108109.Office of International Disability Rights
 (a)EstablishmentThere should be established in the Department an Office of International Disability Rights (referred to in this section as the Office).
 (b)DutiesThe Office should— (1)seek to ensure that all United States foreign operations are accessible to, and inclusive of, persons with disabilities;
 (2)promote the human rights and full participation of persons with disabilities in all international development activities funded by the United States Government; and
 (3)promote disability inclusive practices and the training of Department staff on soliciting quality programs that are fully inclusive of people with disabilities.
 (c)SupervisionThe Office may be headed by— (1)a senior advisor to the appropriate Assistant Secretary; or
 (2)an officer exercising significant authority who reports to the President or Secretary, appointed by and with the advice and consent of the Senate.
 (d)Conforming amendmentSection 579(b) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (division D of Public Law 108–447) is amended by striking subsection (b).
				IIEmbassy construction
			201.Standard design in capital construction
 (a)FindingsCongress finds that the decision by the Department’s Bureau of Overseas Buildings Operations (OBO) to transition from Standard Embassy Design to Design Excellence has in some cases—
 (1)increased the cost of building new embassies and consulates; (2)delayed the move of thousands of staff from facilities that do not meet current security standards to new, secure facilities;
 (3)exacerbated certain deficiencies in the quality of the Bureau’s program management; and (4)been a factor in reduced competition for capital construction projects.
 (b)Sense of congressIt is the sense of Congress that the OBO should give appropriate consideration to Standard Embassy Design, in which each new embassy and consulate starts with a standard design and keeps customization to a minimum.
 (c)ConsultationThe Secretary shall carry out any new embassy compound or new consulate compound project that is in the design phase or pre-design phase as of the date of the enactment of this Act and that utilizes a non-standard design in consultation with the appropriate congressional committees. The Department shall provide the appropriate congressional committees, for each such project, the following documentation:
 (1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of the project if it were to use a standard embassy design.
 (2)A comparison of the estimated completion date of the project to the estimated completion date of the project if it were to use a standard embassy design.
 (3)A comparison of the security of the completed project to the security of the completed project if it were to use a standard embassy design.
 (4)A justification for the Secretary’s selection of a non-standard design over a standard design for the project.
 (d)Non-standard design definedIn this section the term non-standard design means a new embassy compound or new consulate compound design that does not utilize a standardized design template for the structural, spatial and security requirements of the compound, or a new embassy compound or new consulate compound project that does not utilize a design-build delivery method.
				202.Capital construction transparency
 (a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—
 (1)in the section heading , by striking Annual report on embassy construction costs and inserting Quarterly report on overseas capital construction projects; and (2)by striking subsections (a) and (b) and inserting the following new subsections:
						
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.
 (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:
 (1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.
 (2)The current cost estimate. (3)The value of each request for equitable adjustment received by the Department of State to date.
 (4)The value of each certified claim received by the Department of State to date. (5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.
 (6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.
 (7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.
 (8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after that date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.
 (9)The current date of estimated completion.. 203.Contractor performance information (a)Deadline for completionThe Secretary shall complete all contractor performance evaluations required by subpart 42.15 of the Federal Acquisition Regulation by October 1, 2020.
				(b)Prioritization system
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop a prioritization system for clearing the current backlog of required evaluations.
 (2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows: (A)Project completion evaluations should be prioritized over annual evaluations.
 (B)Evaluations for relatively large contracts should have priority. (C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.
 (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary shall brief the appropriate congressional committees on the Department's plan for completing all evaluations by October 1, 2020, and the prioritization system developed pursuant to this section.
 (d)Sense of CongressIt is the sense of Congress that— (1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and
 (2)the Department should develop a forum where contractors can rate the Department’s project management performance.
					204.Growth projections for new embassies and consulates
 (a)In generalFor each new embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Office of Management Policy, Rightsizing, and Innovation shall project growth over the estimated life of the facility using all available and relevant data, including—
 (1)relevant historical trends for Department personnel and personnel from other agencies represented at post;
 (2)an analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable; and
 (3)reasonable assumptions about the strategic importance of the post over the life of the building. (3)reasonable assumptions about the strategic importance of the post over the life of the building; and
 (4)any other data that would be helpful in projecting the future growth of the post. (b)Other agenciesOther agencies represented at the post shall provide to the Department, upon request, growth projections for their own personnel over the estimated life of the facility.
 (c)Basis for estimatesThe Department shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).
 (d)Zero net growth requirementThe growth assumed for NECs and NCCs pursuant to subsection (c) should be offset by staff reductions at other posts such that there is zero net growth over the period covered by the Long-Range Overseas Building Plan required under section 206.
 (d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of enactment of this Act shall include the growth assumption used pursuant to subsection (c).
				205.Consolidation of small diplomatic posts
 (a)New embassies and consulatesPrior to initiating the site selection process for any new embassy or consulate for a diplomatic post that has employed 10 or fewer United States Government employees on average over the 3 years prior to the date of the enactment of this Act, the Secretary shall conduct an analysis of alternatives, including consolidating such post with other nearby diplomatic posts.
 (b)NotificationNot later than 30 days after conducting an analysis of alternatives pursuant to subsection (a), the Secretary shall notify the appropriate congressional committees of the results of the analysis.
 (c)Existing small diplomatic postsNot later than 305 days after the date of the enactment of this Act, the Department shall complete a cost-benefit analysis for maintaining any consulate that has employed five or fewer United States Government employees on average over the three years prior to the date of the enactment of this Act. Each analysis shall include, at minimum—
 (1)the full cost of maintaining the consulate; (2)any policy value or value that other United States Government tenants derive from having a presence at such location;
 (3)the value of having a consular presence in such location, including for the provision of United States citizen services;
 (4)input from the consulate on any unique operational or policy value it provides; and (5)alternative locations for consular and United States citizen services.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Department shall brief or report to Congress on the results of the analyses required under this section.
				206.Long-range planning process
				(a)Plans required
 (1)In generalThe Department shall annually develop— (A)a comprehensive 6-year plan documenting the Department’s overseas building program for the replacement of the least secure embassies and consulates around the world, known as a Long-Range Overseas Buildings Plan (LROBP); and
 (B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed facilities, known as a Long-Range Overseas Maintenance Plan (LROMP).
 (2)Updated informationThe annual updates of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.
					(b)Reporting requirements
 (1)Submission of plans to CongressNot later than 60 days after the completion of the LROBP and the LROMP, the Department shall submit the plans to the appropriate congressional committees.
 (2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the plans outlined in the LROBP and LROMP shall be referenced to justify funding requested for building and maintenance projects overseas.
 (3)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form but may include a classified index.
					207.Value engineering and risk assessment
 (a)FindingsCongress makes the following findings: (1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.
 (2)OBO has a Standard Operation Procedure, dated March 7, 2005, on conducting risk assessment studies in the International Project Risk Assessment (IPRA) method on all international construction projects.
					(b)Notification requirements
 (1)Submission to authorizing committeesThe proposed allocation of capital construction and maintenance funds that is required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs shall also be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk assessment studies described in subsection (a).
 (c)Reporting and briefing requirementsThe Department shall provide to the appropriate congressional committees upon request— (1)a description of each recommendation from each study described in subsection (a) and a table detailing which recommendations were accepted and which were rejected; and
 (2)a report or briefing detailing the rationale for not implementing recommendations made by VE studies that may yield significant cost savings to the Department, if implemented.
 208.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years.
 209.Comptroller General report on project management skillsNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the Department’s development of construction engineers and program management practices, including—
 (1)an evaluation of the Department’s efforts to— (A)recruit qualified construction engineers;
 (B)improve the skills of its construction engineers, especially in the area of project management; and (C)rate the performance of its construction engineers, especially during their assignments as project directors of new embassy compounds or new consulate compounds;
 (2)an evaluation of the Department’s implementation of the Program Management Improvement Accountability Act of 2016; and
 (3)recommendations stemming from the evaluations conducted pursuant to paragraphs (1) and (2). 210.Embassy security requests and deficienciesThe Secretary shall provide to the appropriate congressional committees upon request information on security deficiencies at United States diplomatic posts, including—
 (1)requests made over the previous year by United States diplomatic posts abroad for security upgrades; and
 (2)significant security deficiencies at United States diplomatic posts abroad that are not operating out of a new embassy compound or new consulate compound.
				IIIPersonnel issues
			301.Special appointments
 (a)Report on positionsNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report including—
 (1)recommendations regarding whether to maintain in the Department each currently existing Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor, including those listed in the report submitted by the Department to the Committee on Foreign Relations of the Senate on April 14, 2017, pursuant to section 418 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), that is not expressly authorized by a provision of law enacted by Congress; and
 (2)the justification supporting each of the Secretary’s recommendations made under paragraph (1). (b)Advice and consentNot later than 90 days after the report required by subsection (a) is submitted to the appropriate congressional committees, the Secretary shall present any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor that is to be maintained by the Department and that is not expressly authorized by a provision of law enacted by Congress to the Committee on Foreign Relations for the advice and consent of the Senate.
 (c)Rule of construction regarding establishment of positionsNothing in this section shall be construed as prohibiting the Secretary from establishing or maintaining any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor position so long as the appointee is established for a specified term and presented to the Committee on Foreign Relations for the advice and consent of the Senate within 90 days of appointment.
 (d)Limited exception for the temporary appointmentThe Secretary may maintain or establish a position with the title Special Envoy, Special Representative, Special Coordinator, Special Negotiator, or Special Advisor for a limited period not longer than 180 days without seeking the advice and consent of the Senate if the Secretary notifies the Committee on Foreign Relations of the Senate at least 15 days prior to appointment, including—
 (1)a certification that the position is not expected to demand the exercise of significant authority pursuant to the laws of the United States;
 (2)a description of the duties and purpose of the appointment; and (3)the rationale for assigning the specific title.
 (e)Renewal of temporary appointmentNothing in this section shall be construed as prohibiting the Secretary from renewing any position established under subsection (d) so long as the Secretary complies with the notification requirements contained therein.
				(f)Funding restrictions
 (1)Positions not presented for advice and consentBeginning not later than 120 days after the date of the enactment of this Act, no funds may be obligated or expended for—
 (A)any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor position at the Department exercising significant authority pursuant to the laws of the United States that is not being served by an individual who has been presented to the Committee on Foreign Relations for the advice and consent of the Senate pursuant to subsection (b); or
 (B)any staff or resources related to such a position until such time as the appointed individual has been presented to the Committee on Foreign Relations for the advice and consent of the Senate.
 (2)Temporary positionsNo funds may be obligated or expended for any position described in subsection (d) or for any staff or resources related to such position unless the Secretary has complied with the notification provisions contained therein.
 (g)Confirmation for authorized positionsNo Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor authorized by a provision of law enacted by Congress (except the position authorized by section 621 of the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note)) shall be appointed absent the advice and consent of the Senate.
 (h)Elimination of special representative and policy coordinator for burmaSection 7 of the Tom Lantos Block Burmese Jade Act of 2008 (Public Law 110–286; 50 U.S.C. 1701 note) is hereby repealed.
				302.Defense Base Act insurance waivers
 (a)Application for waiversNot later than 30 days after the date of the enactment of this Act, the Secretary shall apply to the Department of Labor for a waiver from insurance requirements under the Defense Base Act (42 U.S.C. 1651 et seq.) for all countries where the requirement was waived prior to January 2017, and for which there is not currently a waiver.
 (b)Certification requirementNot later than 45 days after the date of the enactment of this Act, the Secretary shall certify to the appropriate congressional committees that the requirement in subsection (a) has been met.
				303.Allowances
 (a)Statement of policyIt is the policy of the United States that— (1)pay differentials for staffing overseas posts should reflect the various factors affecting the desirability of such posts, including the preference of employees bidding and the dangers or overall hardships of serving in a particular location, as perceived by the actual employees eligible to bid for positions in such locations; and
 (2)the Secretary should periodically analyze fluctuations in such bidding patterns to ensure that pay differentials reflect—
 (A)the changing conditions in each post; and (B)the impact of staffing incentives through pay differentials offered during the previous year.
						(b)Staffing incentive
 (1)In generalChapter 59 of title 5, United States Code, is amended— (A)by striking sections 5925 and 5928; and
 (B)by inserting after section 5924 the following new section:  5925.Staffing incentive (a)AuthorizationA staffing incentive, not to exceed 70 percent of the basic pay of the employee, may be granted to an employee serving at an overseas post based on the recruitment and retention needs for filling positions at that post if such incentive—
 (1)compensates the employee for conditions of environment that are substantially and unfavorably different than conditions of environment in the continental United States;
 (2)compensates the employee for exposure to conditions of civil insurrection, civil war, terrorism, or wartime conditions that threaten physical harm or imminent danger to the health or well-being of the employee; or
 (3)motivates the employee to serve at a post that is in low demand despite compensation for hardship and danger conditions.
 (b)Extended detail in a foreign areaA staffing incentive may be granted to an employee who is officially stationed in the United States and is on extended detail in a foreign area for as long as the employee continues to serve on such extended detail.
 (c)Notification requirementThe Secretary of State shall notify the appropriate congressional committees of— (1)the implementation of each staffing incentive authorized under this section that applies to employees of the Department of State stationed at an overseas post; and
 (2)each instance in which implementation of a staffing incentive under this section for an overseas post results in an increase of 5 percent or more or a decrease of 5 percent or more from the staffing incentive offered for service at that post during the previous year.
 (d)Hardship index; danger levelThe Secretary of State shall— (1)annually publish a hardship index for each diplomatic post that is based on conditions of environment at that post that differ substantially from conditions of environment in the continental United States; and
 (2)semiannually rate the danger level of each post based on the Security Environment Threat List. (e)Number of bidsThe Secretary of State shall—
 (1)track the number of bids made and how they are ranked for each open position at each overseas post within the Department of State and collect both quantitative and qualitative survey data from eligible bidders on their bid decision-making;
 (2)collect data from the other foreign service agencies subject to this section on the factors that incentivize their employees to serve at each overseas post;
 (3)use the information described in paragraphs (1) and (2) to set appropriate staffing incentives at such overseas posts; and
 (4)make the information described in paragraphs (1) and (2) available, upon request, to the appropriate congressional committees.
 (f)Appropriate congressional committees definedin this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Foreign Affairs of the House of Representatives.. (2)Clerical amendmentThe analysis for chapter 59 of title 5, United States Code, is amended—
 (A)by striking the items relating to sections 5925 and 5928; and (B)by inserting after the item relating to section 5924 the following new item:
							5925. Staffing incentive..
 (c)ImplementationNot later than 270 days after the date of the enactment of this Act, the head of each Federal agency subject to the amendment made by subsection (b) shall submit a plan to the Speaker of the House of Representatives and the Majority Leader of the Senate that describes how the agency intends—
 (1)to comply with the policy set forth in subsection (a); and (2)to implement the staffing incentives set forth in section 5925 of title 5, United States Code, as added by subsection (b).
 304.Science and technology fellowshipsSection 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at the end the following new subsection:
				
					(e)Grants and cooperative agreements related to science and technology fellowship programs
 (1)In generalThe Secretary is authorized to make grants or enter into cooperative agreements related to Department of State science and technology fellowship programs, including, for assistance in recruiting fellows and the payment of stipends, travel, and other appropriate expenses to fellows.
 (2)Exclusion from consideration as compensationStipends shall not be considered compensation for purposes of section 209 of title 18, United States Code (18 U.S.C. 209).
 (3)Maximum annual amountThe total amount of grants made pursuant to this subsection shall not exceed $500,000 in any fiscal year..
 305.Travel for separated familiesSection 901(15) of the Foreign Service Act of 1980 (22 U.S.C. 4081(15)) is amended— (1)by striking 1 round-trip per year for each child below age 21 of a member of the Service assigned abroad and inserting in the case of one or more children below age 21 of a member of the Service assigned abroad, 1 round-trip per year;
 (2)in subparagraph (A)— (A)by inserting for each child before to visit the member abroad; and
 (B)by striking ; or and inserting a semicolon; (3)in subparagraph (B)—
 (A)by inserting for each child before to visit the other parent; and (B)by striking resides, and inserting resides; or;
 (4)by inserting after subparagraph (B) the following new subparagraph:  (C)for one of the child’s parents to visit the child or children abroad if the child or children do not regularly reside with that parent and that parent is not receiving an education allowance or educational travel allowance for the child or children under section 5924(4) of title 5,; and
 (5)by striking a payment and inserting the cost of a round-trip. 306.Home leave travel for separated familiesSection 903(b) of the Foreign Service Act of 1980 (22 U.S.C. 4083(b)) is amended by adding at the end the following: In cases where the member's family members reside apart from the member at authorized locations outside the United States because they are prevented by official order from residing at the member’s post of assignment, the member may take the leave ordered under this section where that member's family members reside..
 307.Sense of Congress regarding certain fellowship programsIt is the Sense of Congress that— (1)the Charles B. Rangel International Affairs Graduate Fellowship Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, and the Donald M. Payne International Development Fellowship Program represent smart investments vital for building a strong, capable, and representative national security workforce; and
 (2)the Secretary of State and the Administrator of the United States Agency for International Development should fulfill their obligations to each of the Fellows as defined in their original contractual agreement with each Fellow.
				IVDiversity
 401.DefinitionsIn this title: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.
 (2)DiversityThe term diversity means— (A)those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
 (B)veterans (as defined in section 3.1(d) of title 38, Code of Federal Regulations). (3)Foreign serviceThe term Foreign Service has the meaning given that term in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902).
 (4)Member of the foreign serviceThe term member of the Foreign Service means an individual listed in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903). (5)WorkforceThe term workforce means all individuals serving in a position—
 (A)in the civil service (as defined in section 2101 of title 5, United States Code); or (B)as a member of the Foreign Service.
					402.Collection, analysis, and dissemination of workforce data
 (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide a report to the public that includes aggregate demographic data and other information regarding the diversity of the workforce of the Department.
 (b)DataThe report under subsection (a)— (1)shall include aggregate demographic data—
 (A)by segment of the workforce of the Department and grade or rank; (B)by foreign service code and civil service job code;
 (C)relating to attrition and promotion rates; (D)that addresses Department compliance with validated inclusion metrics;
 (E)that provides demographic comparisons to the relevant civilian labor force; (F)on the diversity of selection boards;
 (G)on the employment of minority and service-disabled veterans during the most recent 10-year period, including—
 (i)the number hired through direct hires, internships, and fellowship programs; (ii)the number promoted to senior positions, including positions at class 1 of the Foreign Service Schedule, at level 15 of the General Schedule, in the Senior Executive Service, or in the Senior Foreign Service; and
 (iii)attrition rates by grade, in the civil service and foreign service, and in the senior positions described in clause (ii); and
 (H)on mentorship and retention programs; (2)shall include an analysis of applicant flow data, including the percentage, actual numbers, and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations;
 (3)shall include demographic data relating to participants in professional development programs of the Department, and the rate of placement into senior positions for participants in such programs;
 (4)shall include any demographic data relating to the membership of any external advisory committee or board to which individuals in senior positions in the Department appoint members;
 (5)shall be organized in terms of real numbers and percentages at all levels; and (6)shall be made available in a searchable database format.
 (c)RecommendationThe Secretary may submit a recommendation to the Office of Management and Budget and to the appropriate congressional committees regarding whether the Department should collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).
 (d)Other contentsThe report under subsection (a) shall describe the efforts of the Department— (1)to propagate fairness, impartiality, and inclusion in the work environment domestically and abroad;
 (2)to ensure that harassment, intolerance, and discrimination are not tolerated; (3)to refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training;
 (4)to prevent illegal retaliation against employees for participating in a protected equal employment opportunity activity;
 (5)to provide reasonable accommodation for qualified employees and applicants with disabilities; (6)to resolve workplace conflicts, confrontations, and complaints in a prompt, impartial, constructive, and timely manner;
 (7)to recruit a diverse workforce by— (A)recruiting women, minorities, veterans, and undergraduate and graduate students;
 (B)recruiting at historically Black colleges and universities, Hispanic serving institutions, women’s colleges, and colleges that typically serve majority minority populations;
 (C)sponsoring and recruiting at job fairs in urban communities; (D)placing job advertisements in newspapers, magazines, and job sites oriented toward women and people of color;
 (E)providing opportunities through the Foreign Service Internship Program and other hiring initiatives; and
 (F)recruiting mid-level and senior-level professionals through programs designed to increase minority representation in international affairs; and
 (8)provide opportunities through— (A)the Charles B. Rangel International Affairs Fellowship Program;
 (B)the Thomas R. Pickering Foreign Affairs Fellowship Program; and (C)the Donald M. Payne International Development Fellowship Program.
 (e)Annual updatesNot later than one year after the publication of the report under subsection (a), and annually thereafter, the Secretary shall provide a report to the public, which may be included in another annual report required under another provision of law, that includes, in a searchable database format—
 (1)demographic data and information on the status of diversity and inclusion efforts of the Department;
 (2)an analysis of applicant flow data; and (3)demographic data relating to participants in professional development programs of the Department and the rate of placement into senior positions for participants in such programs.
					403.Exit interviews or surveys
 (a)Retained membersThe Director General of the Foreign Service should conduct periodic interviews or surveys with a representative and diverse cross-section of the workforce of the Department—
 (1)to understand the reasons of the members for remaining in a position in the Department; and (2)to receive feedback on workplace policies, professional development opportunities, and other issues affecting the decision of the members to remain in the Department.
 (b)Departing membersThe Director General of the Foreign Service shall provide an opportunity for an exit interview or survey to each member of the workforce of the Department who separates from service with the Department to better understand the member’s reasons for leaving such service.
 (c)Use of analysis from interviews and surveysThe Director General of the Foreign Service shall analyze information obtained through interviews and surveys under subsections (a) and (b) to determine—
 (1)if and how the diversity of those participating in such interviews and surveys impacts the results; and
 (2)whether to implement any policy changes or make any recommendations as part of the report required under section 402.
 (d)Tracking dataThe Department shall— (1)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs;
 (2)annually evaluate such data— (A)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and
 (B)to understand how participation in any program offered or sponsored by the Department under paragraph (1) differs among the diversity groups of the workforce; and
 (3)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation.
					404.Recruitment
 (a)In generalThe Secretary should— (1)continue to seek a diverse and talented pool of applicants; and
 (2)instruct the Director of Human Resources to have a diversity recruitment goal, which should include outreach at appropriate colleges, universities, diversity organizations, and professional associations.
 (b)ScopeThe diversity recruitment initiatives described in subsection (a) should include— (1)recruiting at historically Black colleges and universities, Hispanic-serving institutions, women’s colleges, and colleges that typically serve majority minority populations;
 (2)sponsoring and recruiting at job fairs in urban communities; (3)placing job advertisements in newspapers, magazines, and job sites oriented toward diverse groups;
 (4)providing opportunities through highly respected, international leadership programs, that focus on diversity recruitment and retention; and
 (5)cultivating partnerships with organizations dedicated to the advancement of the profession of international affairs and national security to advance shared diversity goals.
					405.Payne fellowship authorization
 (a)In generalUndergraduate and graduate components of the Donald M. Payne International Development Fellowship Program may conduct outreach to attract outstanding students who represent diverse ethnic and socioeconomic backgrounds with an interest in pursuing a Foreign Service career.
 (b)Review of past programsThe Secretary shall review past programs designed to increase minority representation in international affairs positions.
				406.Voluntary participation
 (a)In generalNothing in this title should be construed so as to compel any employee to participate in the collection of the data or divulge any personal information. Department employees shall be informed that their participation in the data collection contemplated by this title is voluntary.
 (b)Privacy protectionAny data collected under this title shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.
				VInformation Security
 501.DefinitionsIn this title: (1)Relevant congressional committeesThe term relevant congressional committees means—
 (A)the appropriate congressional committees; (B)the Select Committee on Intelligence of the Senate; and
 (C)the Permanent Select Committee on Intelligence of the House of Representatives. (2)ViolationThe term violation means any knowing, willful, or negligent action—
 (A)that could reasonably be expected to result in an unauthorized disclosure of classified information;
 (B)to classify or continue the classification of information contrary to the requirements of an active Executive order or its implementing directives; or
 (C)to create or continue a special access program contrary to the requirements of an active Executive order.
					502.Information technology system security
 (a)DefinitionsIn this section: (1)IncidentThe term incident has the meaning given the term in section 3552(b) of title 44, United States Code.
 (2)Information systemThe term information system has the meaning given the term in section 3502 of title 44, United States Code. (3)Penetration testThe term penetration test means a test methodology in which assessors attempt to circumvent or defeat the security features of an information system.
 (b)Consultations processNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish a process for conducting semiannual consultations with the Secretary of Defense, the Director of National Intelligence, the Secretary of Homeland Security, and any other department or agency representative that the Secretary determines to be appropriate regarding the security of United States Government and nongovernmental information systems used or operated by the Department, a contractor of the Department, or another organization on behalf of the Department, including any such systems or networks facilitating the use of sensitive or classified information.
 (c)Independent penetration testing of information systemsIn coordination with the consultations under subsection (b), the Secretary shall commission independent, semiannual penetration tests, which shall be carried out by an appropriate Federal agency other than the Department, such as the Department of Homeland Security or the National Security Agency, to ensure that adequate policies and protections are implemented to detect and prevent penetrations or compromises of such information systems, including malicious intrusions by any unauthorized individual, state actor, or other entity.
 (d)WaiverThe Secretary may waive the requirement under subsection (c) for up to 180 days if the Secretary— (1)determines that such requirement would have adverse effects on national security or the diplomatic mission of the Department; and
 (2)not later than 30 days after the commencement of such a waiver, submits a written justification to the relevant congressional committees that describes how such penetration tests would undermine national security or the diplomatic mission of the Department.
 (e)Incident reportingNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for five years, the Secretary, in consultation with the Secretary of Defense, the Director of the National Intelligence, the Secretary of Homeland Security, and any other department or agency representative that the Secretary determines to be appropriate, shall securely submit a classified report to the relevant congressional committees that describes in detail—
 (1)for the first reporting period, all known and suspected incidents of the information systems specified in subsection (b) that occurred during the 180-day period immediately preceding the date of the enactment of this Act; and
 (2)for all subsequent reporting periods, all known and suspected incidents of the information systems specified in subsection (b) that occurred since the submission of the most recent report.
 (f)ContentsEach report under subsection (e) shall include, for the relevant reporting period— (1)a description of the relevant information system, as specified in subsection (b), that experienced a known or suspected incident;
 (2)an assessment of the date and time each such incident occurred; (3)an assessment of the duration over which each such incident took place, including whether it is ongoing;
 (4)an assessment of the volume and sensitivity of information accessed, compromised, or potentially compromised by each incident, including any such information contained on information systems owned, operated, managed, or utilized by any other Federal department or agency;
 (5)an assessment of whether such information system was compromised by a malicious intrusion, including an assessment of—
 (A)the known or suspected perpetrators, including state actors; (B)the methods used to carry out the incident; and
 (C)the known or suspected intent of the actors in accessing the information system; and (6)a description of the actions the Department has taken or plans to take, including timelines and descriptions of any progress on plans described in prior reports, to prevent future, similar incidents of such information systems.
 (g)Inspector General oversightThe Secretary shall— (1)notify the Inspector General for the Department of State and the Broadcasting Board of Governors about all planned penetration tests required under subsection (c); and
 (2)provide the Inspector General for the Department of State and the Broadcasting Board of Governors with any reports, conclusions, or analyses that are a result of such testing.
					503.Improving FOIA process
 (a)Reform planNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a plan to the relevant congressional committees that describes how the reforms described in subsection (b) will be completed within one year after the date of the enactment of this Act.
 (b)ReformsThe Secretary, in consultation with the Director of National Intelligence, shall develop and implement a cost-effective plan for training and maintaining an appropriate number of officials of the Department in—
 (1)the identification of marked or unmarked classified information in documents or media subject to requests under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), including information originating with the intelligence community; and
 (2)appropriate procedures for coordinating with intelligence officials to ensure that such officials have an opportunity to make a classification determination regarding the classification status and level, if any, of any information potentially originating with the intelligence community.
 (c)AccountabilityNot later than 14 months after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in consultation with the Inspector General of the Department of State and the Broadcasting Board of Governors, shall—
 (1)review the Department’s implementation of the plan required under subsection (a); and
 (2)submit a report to the relevant congressional committees that assesses the extent to which the Department has implemented the reforms required under subsection (b).
					504.Annual report on security violations
 (a)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter for five years, the Secretary shall submit a report to the relevant congressional committees that includes information on the security violations that occurred during the most recently completed fiscal year, including the unauthorized transfer of marked or unmarked classified information into documents, electronic media or systems, electronic transmissions, or other records or storage not certified for the handling, storage, or transmittal of such information.
 (b)ElementsThe reporting of security violations submitted under subsection (a) shall include— (1)the total number of security violations that occurred during the current reporting period, including the number of violations that occurred within each office or bureau of the Department;
 (2)the number of violations where there was an indication that classified information was compromised or potentially compromised;
 (3)the number of violations committed by an employee with a history of one or more prior violations; and
 (4)the number and nature of actions taken by the Department in response to security violations, including—
 (A)disciplinary actions taken or criminal referrals; and (B)the administration of remedial training in response to any violation or violations.
						505.Classified information spillage
 (a)Detection of classified information spillageNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a plan to the relevant congressional committees that describes how the reforms described in subsection (b) will be completed within one year after the date of the enactment of this Act.
 (b)Training programThe Secretary, in consultation with the Director of National Intelligence, shall develop a training program for appropriate officials of the Bureau of Diplomatic Security in the best practices for detecting and recognizing classified information spillage, including information originating from the Intelligence Community.
 (c)Randomized sampling To detect spillageThe officials receiving the training described in subsection (b) shall, not less frequently than quarterly—
 (1)collect statistically valid random samples of electronic mail sent by or received from employees of the Department who hold a security clearance granting such employees authorized access to information classified at the level of Secret or above; and
 (2)use such samples, in a manner provided for in the training described in subsection (b), to detect classified information spillage as part of the Department’s program for safeguarding classified information.
 (d)AccountabilityNot later than 90 days after the implementation of the training program described in subsection (b), the Inspector General for the Department of State and the Broadcasting Board of Governors, in consultation with the Inspector General for the Intelligence Community, shall—
 (1)conduct an audit of the program and activities carried out under this section; and (2)submit a report containing the results of the audit conducted under paragraph (1) to the relevant congressional committees.
					506.Emergency refresher training on the handling of classified information
 (a)Emergency refresher trainingExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act, the Secretary shall submit a written certification to the relevant congressional committees that all Department personnel who possess a security clearance have completed special emergency refresher training, developed by the Secretary, in consultation with the Director of National Intelligence, in the rules and procedures governing the appropriate identification and handling of classified information, including information originating from the Intelligence Community.
 (b)Certification by personnel undergoing trainingEach employee of the Department who undergoes the training required under subsection (a) shall certify in writing that the employee—
 (1)has received such training;
 (2)has read and understands the rules and procedures for identifying and handling classified information, including information originating from the Intelligence Community;
 (3)understands the grave responsibilities accompanying the privilege of access to classified information; and
 (4)commits to following such rules and procedures, under penalty of all applicable laws, regulations, and policies of the Department.
 (c)PrioritizationIn administering the emergency refresher training required under subsection (a), the Secretary shall prioritize the retraining of employees in the following order:
 (1)Employees who possess a security clearance at the Top Secret/Sensitive Compartmented Information level.
 (2)Employees who possess a security clearance at the Top Secret level. (3)Employees who possess a security clearance at the Secret level.
 (4)Employees who possess a security clearance at the Confidential Information level. (d)Delay in training (1)In generalThe Secretary may delay the provision of emergency refresher training required under subsection (a), for up to 30 days, for any specific official or employee of the Department or any group of officials or employees, up to the level of an individual office, if the Secretary considers such delay to be critical to the foreign policy interests of the United States.
 (2)Notice to CongressNot later than 30 days after authorizing a delay under paragraph (1) the Secretary shall submit a written notice of such delay, including a justification for the delay, to the relevant congressional committees.
					507.Prohibition on contracting with certain telecommunications providers
 (a)List of covered contractorsNot later than 30 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of National Intelligence, shall develop a list of covered contractors to be updated as frequently as the Secretary determines appropriate.
 (b)Prohibition on contractsThe Secretary may not enter into a contract with a covered contractor on the list described under subsection (a).
 (c)Removal from listTo be removed from the list described in subsection (a), a covered contractor may submit a request to the Secretary in such manner as the Secretary determines appropriate. The Secretary, in consultation with the Director of National Intelligence, shall determine a process for removing covered contractors from the list as appropriate.
				(d)Waivers
 (1)In generalThe President, or the Assistant to the President for National Security Affairs, may waive the requirements under subsection (b) if the President, or the Assistant to the President, determines that such waiver is justified for national security reasons.
 (2)Secretary of stateThe Secretary may waive the requirements under subsection (b) for United States diplomatic posts or diplomatic personnel overseas if the Secretary, in consultation with the Director of National Intelligence, determines that no suitable alternatives are available.
 (e)Covered contractor definedIn this section, the term covered contractor means a provider of telecommunications, telecommunications equipment, or information technology equipment, including hardware, software and services, that has knowingly assisted or facilitated a cyber attack or conducted surveillance, including passive or active monitoring, carried out against the United States by, or on behalf of, any government, or persons associated with such government, listed as a cyber threat actor in the United States Intelligence Community’s 2017 assessment of worldwide threats to United States national security or any following worldwide threat assessment of the United States intelligence community.
 (f)Effective dateThis section shall apply with respect to contracts of a covered contractor entered into on or after the date of the enactment of this Act.
				508.Report on contracts with Kaspersky Labs and Huawei
 (a)DeterminationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall develop a process and timeframe for determining whether or not the Department of State purchased software, hardware, or services from Kaspersky Lab, Huawei, ZTE Corporation, or from any affiliates where Kaspersky Lab, Huawei, or ZTE Corporation equipment, software, or services may be contained, and if so, if any of those products or services are still in use.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the findings pursuant to the review under subsection (a), and shall provide updates every 30 days thereafter until the review is complete.
				VIPublic diplomacy
			601.American Spaces review
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that includes—
 (1)the full costs incurred by the Department to provide American Spaces, including— (A)American Centers, American Corners, Binational Centers, Information Resource Centers, and Science Centers; and
 (B)the total costs of all associated— (i)employee salaries, including members of the foreign service, other United States civilian personnel, and locally employed staff;
 (ii)programming expenses; (iii)operating expenses;
 (iv)contracting expenses; and (v)security expenses;
 (2)a breakdown of the total costs described in paragraph (1) by each space and type of space; (3)the total fees collected for entry to, or the use of, American Spaces and related resources, including a breakdown by the type of fee for each space and type of space;
 (4)the total usage rates, including by type of service, for each space and type of space; and (5)an assessment of the significance, utility, and benefit of the American Spaces program in promoting mutual understanding and the value of American culture.
					602.Improving research and evaluation of public diplomacy
 (a)In generalThe Secretary shall— (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make the findings of the research and evaluations conducted under paragraph (1) available to Congress.
					(b)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall appoint a Director of Research and Evaluation in the Office of Policy, Planning, and Resources for the Under Secretary for Public Diplomacy and Public Affairs.
 (2)Limitation on appointmentThe appointment of a Director of Research and Evaluation pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department.
 (3)ResponsibilitiesThe Director of Research and Evaluation shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs of the Department—
 (i)to improve public diplomacy strategies and tactics; and (ii)to ensure that programs are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (B)report to the Director of Policy and Planning; (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department and with other Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report quarterly to the United States Advisory Commission on Public Diplomacy, through the Commission’s Subcommittee on Research and Evaluation established pursuant to subsection (e), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department.
 (4)Guidance and trainingNot later than 180 days after the appointment of the Director of Research and Evaluation pursuant to paragraph (1), the Director shall create guidance and training for all public diplomacy officers regarding the reading and interpretation of public diplomacy program evaluation findings to ensure that such findings and lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities throughout the Department.
					(c)Prioritizing research and evaluation
 (1)In generalThe Director of Policy, Planning, and Resources shall ensure that research and evaluation, as coordinated and overseen by the Director of Research and Evaluation, supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (a) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.
 (3)Sense of CongressIt is the sense of Congress that the Department should allocate, for the purposes of research and evaluation of public diplomacy activities and programs pursuant to subsection (a)—
 (A)3 to 5 percent of program funds made available under the heading educational and cultural exchange programs; and (B)3 to 5 percent of program funds allocated for public diplomacy programs under the heading diplomatic and consular programs.
 (d)Limited exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to collections of information directed at foreign individuals conducted by, or on behalf of, the Department for the purpose of audience research and impact evaluations, in accordance with the requirements under this section and in connection with the Department’s activities conducted pursuant to the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.) or the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).
 (e)Limited exemption to the Privacy ActThe Department shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of public diplomacy efforts intended for foreign audiences. Such research and data analysis shall be reasonably tailored to meet the purposes of this subsection and shall be carried out with due regard for privacy and civil liberties guidance and oversight.
				(f)Advisory Commission on Public Diplomacy
 (1)Subcommittee for Research and EvaluationThe Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise on the research and evaluation activities of the Department and the Broadcasting Board of Governors.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit an annual report to Congress in conjunction with the Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the Broadcasting Board of Governors in carrying out research and evaluations of their respective public diplomacy programming.
 (g)DefinitionsIn this section: (1)Audience researchThe term audience research means research conducted at the outset of public diplomacy program or campaign planning and design on specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
					VIICombating public corruption
 701.DefinitionsIn this title: (1)Corrupt actorThe term corrupt actor means—
 (A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of public corruption; and
 (B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of public corruption.
 (2)Foreign assistanceThe term foreign assistance means assistance made available under— (A)the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
 (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.). (3)Grand corruptionThe term grand corruption means public corruption committed at a high level of government that—
 (A)distorts policies or the central functioning of the country; and (B)enables leaders to benefit at the expense of the public good.
 (4)Petty corruptionThe term petty corruption means the unlawful exercise of entrusted public power for private gain by low- or mid-level public officials in their interactions with ordinary citizens, including by bribery, nepotism, fraud, or embezzlement.
 (5)Public corruptionThe term public corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement.
 702.Sense of CongressIt is the sense of Congress that— (1)it is in the foreign policy interest of the United States to help other countries promote good governance and combat public corruption, particularly grand corruption;
 (2)multiple departments and agencies across the United States Government operate programs that promote good governance in foreign countries and enhance foreign countries’ ability to combat public corruption;
 (3)the Department should promote coordination among programs described in paragraph (2) to improve their effectiveness and efficiency; and
 (4)the Department should identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced.
 703.Annual reportThe Secretary shall annually submit to the appropriate congressional committees and publish, on a publicly accessible website, a report that—
 (1)groups foreign countries, by quintile, based on— (A)the World Bank Worldwide Governance Indicator on Control of Corruption; and
 (B)the World Bank Worldwide Governance Indicator on Voice and Accountability; (2)adds context and commentary, as appropriate, to the World Bank Worldwide Governance Indicator on Control of Corruption and the World Bank Worldwide Governance Indicator on Voice and Accountability groupings under paragraph (1), as appropriate, based on the factors outlined in section 704;
 (3)describes, based on the World Bank Worldwide Governance Indicators and the factors outlined in section 704, the status of foreign governments’ efforts to combat public corruption; and
 (4)describes the status of each foreign country’s active membership in voluntary multi-sectoral global governance initiatives as evidence of the country’s government-led efforts to combat public corruption.
				704.Additional factors for assessing government efforts to combat public corruption
 (a)Factors for assessing government efforts To combat public corruptionIn assessing a government’s efforts to combat public corruption, the Secretary should consider, to the extent reliable information is available—
 (1)whether the country— (A)has enacted laws and established government structures, policies, and practices that prohibit public corruption, including grand corruption and petty corruption; and
 (B)enforces such laws through a fair judicial process; (2)whether the country prescribes appropriate punishment for grand corruption that is commensurate with the punishment prescribed for serious crimes;
 (3)whether the country prescribes appropriate punishment for petty corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense;
 (4)the extent to which the government of the country— (A)vigorously investigates and prosecutes acts of public corruption; and
 (B)convicts and sentences persons responsible for such acts that take place wholly or partly within such country, including, as appropriate, requiring the incarceration of individuals convicted of such acts;
 (5)the extent to which the government of the country vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate severe forms of public corruption;
 (6)the extent to which the government of the country has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption;
 (7)steps taken by the government of the country to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials;
 (8)the extent to which the country government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring;
 (9)the extent to which an independent judiciary or judicial body in the country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with the law, without any improper restrictions, influences, inducements, pressures, threats, or interferences (direct or indirect) from any source or for any reason;
 (10)the extent to which the government of the country is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat grand corruption, including cooperating with the governments of other countries to extradite corrupt actors;
 (11)the extent to which the government of the country recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others;
 (12)the extent to which the government of the country refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and
 (13)such other information relating to public corruption as the Secretary considers appropriate.
					705.Designation of embassy anti-corruption points of contact
 (a)Designated countriesThe Secretary shall annually designate an anti-corruption point of contact at the United States Mission to each country that he or she determines is in need of such a point of contact.
 (b)Points of contact dutiesEach designated anti-corruption point of contact shall be responsible for coordinating a whole-of-government approach to combating public corruption in his or her posted country among relevant United States Government departments or agencies with a presence in that country, including, as applicable, the Department of State, the Department of Justice, the Department of the Treasury, the Department of Homeland Security, and USAID.
 (c)TrainingThe Secretary shall develop and implement appropriate training for designated anti-corruption points of contact.
 (d)Internal reportingEach anti-corruption point of contact shall submit an annual report to the Secretary regarding anti-corruption activities within his or her posted country that—
 (1)evaluates the effectiveness of current programs that promote good governance and have an effect of combating public corruption; and
 (2)identifies areas in which the United States Government’s approach could be enhanced, including specific programs that could be used to enhance the whole-of-government approach.
					706.Interagency working group
 (a)In generalThe Secretary shall have primary responsibility for managing a whole-of-government effort to improve coordination among United States Government departments and agencies that have a role in promoting good governance in foreign countries and enhancing foreign countries’ ability to combat public corruption.
				(b)Task force
 (1)Initial meetingNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish and convene an initial meeting of an interagency task force, which shall be composed of—
 (A)representatives appointed by the President from the departments and agency listed in section 705(b); and
 (B)representatives from any other United States Government departments or agencies, as determined by the Secretary.
 (2)Additional meetingsThe task force described in paragraph (1) shall meet not less frequently than twice per year. (c)Task force dutiesThe task force established pursuant to subsection (b) shall—
 (1)assist the Secretary in managing the whole-of-government effort described in subsection (a);
 (2)evaluate, on a general basis, the effectiveness of current programs that have an effect of combating public corruption;
 (3)identify general areas in which the United States Government’s approach could be enhanced; and (4)identify specific programs for specific countries that could be used to enhance the whole-of-government approach.
					707.Transparency and accountability
 (a)In generalNot later than 60 days after publishing the report required under section 703, and prior to obligation by any United States agency of foreign assistance to the government of a country ranked in the lowest 2 quintiles in the World Bank Worldwide Governance Indicator on Control of Corruption grouping described in section 703(1), the Secretary, in coordination with the Administrator of USAID, as appropriate, shall—
 (1)conduct a corruption risk assessment and create a corruption mitigation strategy for all United States foreign assistance programs to that country;
 (2)require the inclusion of anti-corruption clauses for all foreign assistance contracts, grants, and cooperative agreements, which allow for the termination of the contract, grant, or cooperative agreement without penalty if credible indicators of public corruption are discovered;
 (3)require the inclusion of appropriate clawback clauses for all foreign assistance that has been misappropriated through corruption;
 (4)require the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations receiving funding from the United States Government for foreign assistance programs; and
 (5)establish a mechanism for investigating allegations of misappropriated foreign assistance funds or equipment.
					(b)Exceptions and waiver
 (1)ExceptionsSubsection (a) shall not apply to humanitarian assistance, disaster assistance, or assistance to combat corruption.
 (2)WaiverThe Secretary may waive the requirement to delay foreign assistance under subsection (a) if the Secretary certifies to the appropriate congressional committees that such waiver is important to the national security interests of the United States.
					708.Resources and reporting requirements
				(a)Annual report
 (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the appropriate congressional committees that outlines the resources needed to meet the objectives of this title, including—
 (A)personnel needs; and (B)a description of the bureaucratic structure of the offices within the Department and USAID that are engaged in anti-corruption activities.
						(b)Annual briefing
 (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall brief the appropriate congressional committees on the implementation of this title, including—
 (A)the designation of anti-corruption points of contact for countries under section 705(a);
 (B)the training implemented under section 705(c);
 (C)the reports received from anti-corruption points of contact under section 705(d);
 (D)the management of the whole-of-government effort to improve coordination under section 706(a);
 (E)the establishment of the task force under section 706(b); and (F)the activities of the task force under section 706(c).
 (2)Form of briefingThe briefings under subsection (b) shall be conducted on an in-person basis to members or staff of the appropriate congressional committees. Portions of the briefings may be conducted in a classified setting, as needed.
 (c)Online platformThe Secretary and the USAID Administrator shall consolidate existing reports with anti-corruption components into one online, public platform, which shall—
 (1)include— (A)the Human Rights Report;
 (B)the Fiscal Transparency Report; (C)the Investment Climate Statement reports;
 (D)the International Narcotics Control Strategy Report; and (E)any other relevant public reports;
 (2)link to third-party indicators and compliance mechanisms used by the United States Government to inform policy and programming, such as—
 (A)the International Finance Corporation’s Doing Business surveys; (B)the International Budget Partnership’s Open Budget Index; and
 (C)multilateral peer review anti-corruption compliance mechanisms, such as the Organisation for Economic Co-operation and Development’s Working Group on Bribery in International Business Transactions and the United Nations Convention Against Corruption, done at New York October 31, 2003, to further highlight expert international views on country challenges and country efforts.
 (d)TrainingThe Secretary and the USAID Administrator shall incorporate anti-corruption components into existing Foreign Service and Civil Service training courses—
 (1)to increase the ability of Department and USAID personnel to support anti-corruption as a foreign policy and development priority; and
 (2)to strengthen their ability to design, implement, and evaluate more effective anti-corruption programming around the world, including enhancing skills to better evaluate and mitigate public corruption risks in assistance programs.
					VIIIMiscellaneous
 801.Recurring reportsNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit a list to the appropriate congressional committees that identifies all recurring reports that the Department is statutorily required to complete, including a statutory citation and brief description of each such report.
 802.Case-Zablocki reformSection 112b(b) of title 1, United States Code, is amended to read as follows:  (b)Each department or agency of the United States Government that enters into any international agreement described in subsection (a), on behalf of the United States, shall designate a Chief International Agreements Officer, who—
 (1)shall be a current employee of such department or agency;
 (2)shall serve concurrently as Chief International Agreements Officer; and
 (3)subject to the authority of the head of the department or agency, shall have department- or agency-wide responsibility for efficient and appropriate compliance with subsection (a) to transmit the text of any international agreement to the Department of State not later than 20 days after such agreement has been signed..
			803.Reporting on implementation of GAO recommendations
 (a)Initial reportNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that lists all of the Government Accountability Office’s recommendations relating to the Department that have not been fully implemented.
 (b)Comptroller General reportNot later than 30 days after the Secretary submits the report under subsection (a), the Comptroller General of the United States shall submit a report to the appropriate congressional committees that identifies any discrepancies between the list of recommendations included in such report and the Government Accountability Office’s list of outstanding recommendations for the Department.
				(c)Implementation report
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that describes the implementation status of each recommendation from the Government Accountability Office included in the report submitted under subsection (a).
 (2)JustificationThe report under paragraph (1) shall include— (A)a detailed justification for each decision not to fully implement a recommendation or to implement a recommendation in a different manner than specified by the Government Accountability Office;
 (B)a timeline for the full implementation of any recommendation the Secretary has decided to adopt, but has not yet fully implemented; and
 (C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b).
 (d)FormThe information required in each report under this section shall be submitted in unclassified form, to the maximum extent practicable, but may be included in a classified annex to the extent necessary.September 6, 2017Reported with amendments